 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                               No. 2:18-cv-1824 AC P
12                       Plaintiff,
13           v.                                         ORDER
14   R. FINE, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.        Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF No. 2. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                        1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3          II.      Statutory Screening of Prisoner Complaints
 4                The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9                A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17                “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   ////
                                                            2
 1   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
 2   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 3             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 4   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 5   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 6   content that allows the court to draw the reasonable inference that the defendant is liable for the
 7   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 8   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 9   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
10   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
11   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
12      III.      Complaint
13             The complaint name CO Fine, Susanville Prison, and Wardens Peery and Cagle as
14   defendants. ECF No. 1 at 1. Plaintiff alleges that on December 4, 2017, defendant Fine refused
15   to open plaintiff’s door so that he could report to work, and when plaintiff complained, Fine came
16   into the dorm and told plaintiff to get against the wall. Id. at 7. Plaintiff complied, but when he
17   advised Fine that he could not raise both arms up because of a shoulder injury, Fine yanked his
18   injured arm up, causing additional pain and injury. Id. When plaintiff reacted to the pain, Fine
19   then grabbed him by the neck and slammed him on his injured shoulder and proceeded to sit on
20   plaintiff to prevent him from “curling from the pain.” Id. at 9. Plaintiff asserts that these actions
21   constituted excessive use of force and negligence, and that the state is liable for the actions of its
22   employee. Id. at 7-13.
23             At some point after the incident, defendant Peery issued a “no contact” order between
24   plaintiff and Fine, but Fine disregarded that order on February 1, 2018. Id. at 16. On that day,
25   Fine approached plaintiff and asked to see his legal paperwork. Id. Plaintiff gave Fine his
26   paperwork and told Fine he wanted a sergeant or lieutenant present because of the no contact
27   order. Id. Fine got upset and proceeded to search plaintiff’s paperwork, which contained a staff
28   complaint and civil complaint against Fine. Id. at 17. Upon seeing the documents, Fine became
                                                         3
 1   angry, started yelling at plaintiff, and then hit plaintiff in the mouth, causing him to fall back
 2   about ten feet and hit his head on a metal mailbox, knocking him unconscious. Id. Plaintiff
 3   alleges that these actions were retaliatory and constitute excessive force, assault, and battery. Id.
 4   at 16-24.
 5      IV.      Claims for Which a Response Will Be Required
 6            A. Eighth Amendment
 7            “The Constitution does not mandate comfortable prisons, but neither does it permit
 8   inhumane ones.” Farmer, 511 U.S. at 832 (internal quotation marks and citation omitted). “[A]
 9   prison official violates the Eighth Amendment only when two requirements are met. First, the
10   deprivation alleged must be, objectively, sufficiently serious, a prison official’s act or omission
11   must result in the denial of the minimal civilized measure of life’s necessities.” Id. at 834
12   (internal quotation marks and citations omitted). Second, the prison official must subjectively
13   have a sufficiently culpable state of mind, “one of deliberate indifference to inmate health or
14   safety.” Id. (internal quotation marks and citations omitted). The official is not liable under the
15   Eighth Amendment unless he “knows of and disregards an excessive risk to inmate health or
16   safety; the official must both be aware of facts from which the inference could be drawn that a
17   substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. Then he
18   must fail to take reasonable measures to abate the substantial risk of serious harm. Id. at 847.
19   Mere negligent failure to protect an inmate from harm is not actionable under § 1983. Id. at 835.
20            Furthermore, “[i]n its prohibition of ‘cruel and unusual punishments,’ the Eighth
21   Amendment [also] places restraints on prison officials, who may not . . . use excessive physical
22   force against prisoners.” Farmer, 511 U.S. at 832 (citing Hudson v. McMillian, 503 U.S. 1
23   (1992)). “[W]henever prison officials stand accused of using excessive physical force in
24   violation of the [Eighth Amendment], the core judicial inquiry is . . . whether force was applied in
25   a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause
26   harm.” Hudson, 503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)).
27            Plaintiff’s allegations against defendant Fine for excessive use of force in violation of the
28   Eighth Amendment are sufficient to state claims for relief and will require a response.
                                                        4
 1            B. First Amendment
 2            Allegations of retaliation against a prisoner’s First Amendment rights to speech or to
 3   petition the government may support a section 1983 claim. Rizzo v. Dawson, 778 F.2d 527, 531-
 4   32 (9th Cir. 1985); Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995).
 5                    Within the prison context, a viable claim of First Amendment
                      retaliation entails five basic elements: (1) An assertion that a state
 6                    actor took some adverse action against an inmate (2) because of (3)
                      that prisoner’s protected conduct, and that such action (4) chilled
 7                    the inmate’s exercise of his First Amendment rights, and (5) the
                      action did not reasonably advance a legitimate correctional goal.
 8

 9   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2004) (footnote and citations omitted).
10            Plaintiff’s allegation that Fine assaulted him because he filed a staff complaint and civil
11   complaint against Fine is sufficient to state a claim for retaliation to which Fine will be required
12   to respond.
13       V.        Failure to State a Claim
14            A. State Law Claims
15            Under California law, the timely presentation of a claim under the Government Claims
16   Act is a condition precedent and therefore is an element of the cause of action that must be pled in
17   the complaint. State v. Superior Court (Bodde), 32 Cal. 4th 1234, 1240, 1237 (2004). A plaintiff
18   seeking to bring a lawsuit for money or damages against the state1 for injury must first submit a
19   claim to the California Victim Compensation and Government Claims Board (“Claims Board”)
20   within six months after accrual of the cause of action. Cal. Gov’t Code §§ 905.2; 911.2. A claim
21   against a public employee2 or former public employee is not required to be presented prior to
22   filing an action against the employee if the alleged injury resulted from an act or omission in the
23   scope of the defendant’s employment as a public employee. Cal. Gov’t Code § 950. However, a
24   cause of action against the employee cannot be maintained if an action for the injury would be
25
     1
26     “State” is defined as “the State and any office, officer, department, division, bureau, board,
     commission or agency of the State claims against which are paid by warrants drawn by the
27   Controller.” Cal. Gov’t Code § 900.6.
     2
       A “public employee” is an employee of a “public entity,” which includes the State. Cal. Gov’t
28   Code §§ 811.2, 811.4.
                                                       5
 1   barred against the employing public entity for failure to comply with the notice of claim
 2   requirements. Cal. Gov’t Code § 950.2. In other words, a plaintiff must submit a timely notice of
 3   claim to the Claims Board before he can bring suit against a state employee.
 4          Plaintiff has not alleged compliance with the Government Claims Act and his claims for
 5   negligence, battery, and assault therefore fail to state a claim upon which relief may be granted.
 6          B. Supervisory Liability
 7          There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
 8   connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S.
 9   362, 371, 376 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980). “Vague and
10   conclusory allegations of official participation in civil rights violations are not sufficient.” Ivey v.
11   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).
12          Additionally, “[t]here is no respondeat superior liability under section 1983.” Taylor v
13   List, 880 F.2d 1040, 1045 (9th Cir. 1989) (citation omitted). “A defendant may be held liable as a
14   supervisor under § 1983 ‘if there exists either (1) his or her personal involvement in the
15   constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s wrongful
16   conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)
17   (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A supervisor may be liable for the
18   constitutional violations of his subordinates if he “knew of the violations and failed to act to
19   prevent them.” Taylor, 880 F.2d at 1045. Finally, supervisory liability may also exist without
20   any personal participation if the official implemented “a policy so deficient that the policy itself is
21   a repudiation of the constitutional rights and is the moving force of the constitutional violation.”
22   Redman v. County of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations
23   marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1994).
24          Plaintiff has not alleged any facts regarding defendants Cagle and Peery other than that
25   they are wardens and that Peery issued a no contact order between himself and Fine. ECF No. 1.
26   It appears that these defendants may have been named solely because of their positions of
27   authority, which is an insufficient ground to state a claim.
28   ////
                                                        6
 1                C. Susanville Prison
 2                Plaintiff asserts that he is seeking relief against the State and the Susanville Prison based
 3   on their liability for defendant Fine’s conduct under Monell v. Department of Social Services,
 4   436 U.S. 658 (1978). ECF No. 1 at 12-13, 24. However, Monell addressed the liability of
 5   municipalities, and neither the State nor the prison, which is a state agency, are persons under
 6   § 1983. Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 (1989) (“[N]either a State nor its
 7   officials acting in their official capacities are ‘persons’ under § 1983.”); Howlett v. Rose, 496
 8   U.S. 356, 365 (1990) (“Will establishes that the State and arms of the State, which have
 9   traditionally enjoyed Eleventh Amendment immunity, are not subject to suit under § 1983 in
10   either federal court or state court.”). Plaintiff’s claims for relief against the prison and State
11   therefore fail to state viable claims for relief.
12          VI.      Leave to Amend
13                For the reasons set forth above, the court finds that the complaint does not state any state
14   law tort claims against defendant Fine, or any cognizable claims against defendants Susanville
15   Prison, Cagle, and Peery. However, it appears that plaintiff may be able to allege facts to remedy
16   some of these deficiencies, and he will be given the opportunity to amend the complaint if he so
17   desires.
18                Plaintiff may proceed forthwith to serve defendant Fine on his First and Eighth
19   Amendment claims, or he may delay serving any defendant and amend the complaint to attempt
20   to state cognizable claims against defendants Cagle and Peery, and fix the defects with his state
21   tort claims against defendant Fine. Plaintiff is advised that if he re-alleges any claim against
22   Susanville Prison, the undersigned will recommend its dismissal for the reasons explained above.
23                Plaintiff will be required to complete and return the attached notice advising the court how
24   he wishes to proceed. If plaintiff chooses to amend the complaint, he will be given thirty days to
25   file an amended complaint. If plaintiff elects to proceed on his claims against defendant Fine
26   without amending the complaint, the court will proceed to serve the complaint. A decision to go
27   forward without amending the complaint will be considered a voluntarily dismissal without
28   ////
                                                            7
 1   prejudice of the state tort claims against defendant Fine and all claims against defendants
 2   Susanville Prison, Cagle, and Peery.
 3          If plaintiff chooses to file an amended complaint, he must demonstrate how the conditions
 4   about which he complains resulted in a deprivation of his constitutional rights. Rizzo v. Goode,
 5   423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how each named
 6   defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981).
 7   There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
 8   connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 9   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
10   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
11   268 (9th Cir. 1982) (citations omitted).
12          Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
13   his amended complaint complete. Local Rule 220 requires that an amended complaint be
14   complete in itself without reference to any prior pleading. This is because, as a general rule, an
15   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
16   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
17   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
18   in subsequent amended complaint to preserve appeal). Once plaintiff files an amended complaint,
19   the original complaint no longer serves any function in the case. Therefore, in an amended
20   complaint, as in an original complaint, each claim and the involvement of each defendant must be
21   sufficiently alleged.
22      VII.    Motion for Temporary Restraining Order
23          Plaintiff seeks a temporary restraining order against defendant Fine, prohibiting Fine from
24   taking any retaliatory action against him. ECF No. 5. The motion will be denied.
25          A temporary restraining order is an extraordinary measure of relief that a federal court
26   may impose without notice to the adverse party if, in an affidavit or verified complaint, the
27   movant “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the
28   movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The
                                                       8
 1   standard for issuing a temporary restraining order is essentially the same as that for issuing a
 2   preliminary injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7
 3   (9th Cir. 2001) (analysis for temporary restraining orders and preliminary injunctions is
 4   “substantially identical”).
 5          Federal Rule 65(b)(1) permits issuance of a temporary restraining order without notice to
 6   the adverse party only if:
 7                  (A) specific facts in an affidavit or a verified complaint clearly
                    show that immediate and irreparable injury, loss, or damage will
 8                  result to the movant before the adverse party can be heard in
                    opposition; and
 9
                    (B) the movant’s attorney certifies in writing any efforts made to
10                  give notice and the reasons why it should not be required.
11          Plaintiff has not provided the certification required by this rule. Accordingly, the request
12   for a temporary injunction is defective and will be denied.
13          The motion will also be denied as moot. The California Department of Corrections and
14   Rehabilitation’s inmate locator shows that plaintiff has been transferred from the prison in
15   Susanville to Pleasant Valley State Prison in Coalinga. An inmate’s transfer from a prison
16   facility generally moots claims for injunctive relief against officials of that facility. Nelson v.
17   Heiss, 271 F.3d 891, 897 (9th Cir. 2001) (“[W]hen a prisoner is moved from a prison, his action
18   will usually become moot as to conditions at that particular facility” (citing Dilley v. Gunn, 64
19   F.3d 1365, 1368-69 (9th Cir. 1995))); Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991)
20   (claims for injunctive relief related to conditions of confinement were moot where prisoner was
21   transferred to another facility and “demonstrated no reasonable expectation of returning to [the
22   original facility].” (citing Darring v. Kincheloe, 783 F.2d 874, 876 (9th Cir. 1986))). Therefore,
23   to the extent plaintiff seeks an injunction against Fine, who works at the prison in Susanville, his
24   claims for relief are moot in light of his transfer to Pleasant Valley State Prison and an absence of
25   evidence that he will be subject to those conditions again.
26      VIII.   Plain Language Summary of this Order for a Pro Se Litigant
27          Your request to proceed in forma pauperis is granted and you are not required to pay the
28   entire filing fee immediately. Your motion for temporary restraining order is denied because you
                                                        9
 1   have not met followed the proper steps are no longer at the same prison where defendant Fine
 2   works.
 3            Some of the allegations in the complaint state claims against the defendants and some do
 4   not. Defendant Fine will be required to respond to the excessive force and retaliation claims.
 5            Your state tort claims against defendant Fine do not state a claim because you have not
 6   shown that you filed a claim with the Claims Board. Your claims against defendants Susanville
 7   Prison, Cagle, and Peery do not state claims for relief because you have not made any claims
 8   against them. The prison cannot be sued, and Cagle and Peery cannot be sued just because they
 9   were wardens. You must explain how they were involved in violating your rights.
10            You have a choice to make. You can either (1) proceed immediately on your claims
11   against defendant Fine and voluntarily dismiss the other claims, or (2) try to amend your
12   complaint to fix the problems with any other claims. If you want to go forward without amending
13   the complaint, you will be voluntarily dismissing without prejudice your claims against
14   defendants Susanville Prison, Cagle, and Peery. If you choose to amend your complaint, the
15   amended complaint must include all of the claims you want to make, including the ones that have
16   already been found to state a claim, because the court will not look at the claims or information in
17   the original complaint. Any claims not in the amended complaint will not be considered.
18   You must complete the attached notification showing what you want to do and return it to the
19   court. Once the court receives the notice, it will issue an order telling you what you need to do
20   next (i.e. file an amended complaint or wait for service of the defendant).
21            In accordance with the above, IT IS HEREBY ORDERED that:
22            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
23            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
24   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
25   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
26   Director of the California Department of Corrections and Rehabilitation filed concurrently
27   herewith.
28   ////
                                                        10
 1          3. The Clerk of the Court is directed to update plaintiff’s address of record to Pleasant
 2   Valley State Prison, P.O. Box 8500, Coalinga, CA 93210.
 3          4. Plaintiff’s motion for temporary restraining order (ECF No. 5) is denied as defective
 4   and moot.
 5          5. Plaintiff’s state tort claims against defendant Fine and all of his claims against
 6   defendants Susanville Prison, Cagle, and Peery do not state claims for which relief can be
 7   granted.
 8          6. Plaintiff has the option to proceed immediately on his First and Eighth Amendment
 9   claims against defendant Fine as set forth in Section IV above, or to amend the complaint.
10          7. Within fourteen days of service of this order, plaintiff shall complete and return the
11   attached form notifying the court whether he wants to proceed on the screened complaint or
12   whether he wants to file a first amended complaint. If plaintiff does not return the form, the court
13   will assume that he is choosing to proceed on the complaint as screened and will recommend
14   dismissal without prejudice of the state tort claims against defendant Fine and all of the claims
15   against Susanville Prison, Cagle, and Peery.
16   DATED: March 28, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                      11
 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                             No. 2:18-cv-1824 AC P
12                      Plaintiff,
13          v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
14   R. FINE, et al.,
15                      Defendants.
16

17          Check one:

18   _____ Plaintiff wants to proceed immediately on his First and Eighth Amendment claims against

19          defendant Fine without amending the complaint. Plaintiff understands that by going

20          forward without amending the complaint he is voluntarily dismissing without prejudice

21          his state tort claims against defendant fine and all claims against defendants Susanville

22          Prison, Cagle, and Peery.

23

24   _____ Plaintiff wants to amend the complaint.

25

26   DATED:_______________________

27                                                Tiengkham Singanonh
                                                  Plaintiff pro se
28
                                                     1
